Citation Nr: 1138129	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2009, the Veteran submitted a substantive appeal with respect to his claim of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  Therein, the Veteran asserted that his service-connected PTSD rendered him unemployable.  As such, the Board finds that the evidence of record reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU).  Accordingly, the claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issue of entitlement to TDIU will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not related to his active military service.

2.  The Veteran's current tinnitus is not related to his active military service.

3.  The Veteran's PTSD is manifested by appropriate dress and personal appearance; pleasantness; cooperativeness; fair to good eye contact; alertness; orientation in all spheres; ability to maintain minimal personal hygiene and other activities of daily living; appropriate behavior; no impairment of thought process or communication; no delusions or hallucinations; no suicidal or homicidal ideations; no involuntary movement abnormalities; appropriate/normal speech, but on one occasion spoke "somewhat" rapidly and often in a tangential fashion; a full, appropriate, flat, or serious affect; normal, logical, and goal-directed thought content; no psychosis; intact insight and judgment; no memory difficulties; no obsessive or ritualistic behavior that interfered with routine activities; no panic attacks; mild distress; a neutral, nervous, anxious, depressed, or euthymic mood; anxiety; intrusive thoughts or memories; avoidance behavior; distractibility or difficulty concentrating; dislike of crowds/being in public; feelings of being detached from others; hypervigilance; exaggerated startle response; irritability; sleeping difficulties; outbursts of anger; intense psychological distress and reactivity on exposure to internal or external cue that symbolized or resembled as aspect of an inservice traumatic event; markedly diminished interest in previously enjoyable activities; feelings of detachment; and nightmares on two occasions.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the service connection claims at issue herein, the RO's November 2006 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to this claim.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2007, the Veteran was provided a VA examination to determine the presence of bilateral hearing loss and tinnitus and, if either present, the etiology and severity thereof.  The examiner reviewed the Veteran's relevant records, considered the Veteran's statements, and performed a thorough physical examination.  As such, the Board finds that the April 2007 VA audiological examination was adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion). 

With respect to his claim of entitlement to an increased initial rating for PTSD, the Veteran was provided a VA examination in April 2007.  The examiner took into account the Veteran's statements and relevant treatment records, and performed a comprehensive psychiatric evaluation, all of which allowed for a fully-informed evaluation of the claimed disability.  See Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. at 304.  As such, the Board finds that the Veteran was afforded a VA examination that was adequate for rating purposes.  Id.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

Historically, the Veteran served on active duty from May 1968 to May 1970.  In October 2006, he submitted claims of entitlement to service connection for bilateral hearing loss, tinnitus, and PTSD.  In a July 2007, service connection was granted for the Veteran's PTSD and a 30 percent rating was assigned thereto, effective October 25, 2006.  Service connection for bilateral hearing loss and tinnitus was denied.  The Veteran perfected an appeal, seeking service connection for bilateral hearing loss and tinnitus, and seeking a higher initial evaluation for his service-connected PTSD.  The claims have been certified to the Board for appellate review.

I.  Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In April 1968, the Veteran underwent a pre-induction examination, which included an audiological evaluation that demonstrated puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
-
25
LEFT
5
5
0
-
-5

No bilateral hearing loss or tinnitus diagnosis was indicated, and his PUHLES hearing profile was assigned a "1."  

In an April 1968 report of medical history, the Veteran specifically denied then experiencing or ever experiencing ear trouble or hearing loss.

On January 28, 1969, the Veteran sustained fragment wounds to his anterior left hip as a result of triggering an enemy booby trap/mine.  He was hospitalized on February 5, 1969, and remained hospitalized until April 8, 1969.  A physical examination upon his hospital discharge was normal beyond the presence of "small, superficial [fragment wounds] of the left anterior hip which appear[ed] to be healing satisfactorily."  The Veteran then returned to duty with no profile.

In March 1970, the Veteran underwent a discharge examination wherein he did not complain of or receive treatment for either bilateral hearing loss or tinnitus.  An audiological examination demonstrated that his puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

No bilateral hearing loss or tinnitus diagnosis was provided, and his PUHLES hearing profile was assigned a "1."  Significantly, in a contemporaneous report of medical history, the Veteran denied then or ever experiencing ear trouble or hearing loss.

In his October 2006 claim, the Veteran did not indicate a specific or approximate date of onset with regard to either his bilateral hearing loss or tinnitus.  Further, the Veteran did not provide the factual circumstances he claimed gave rise to his bilateral hearing loss and/or tinnitus beyond generally stating that both were secondary to acoustic trauma.

In April 2007, the Veteran underwent a VA audiological examination.  After reviewing the Veteran's service treatment records, the examiner elicited the Veteran's relevant medical history.  The Veteran reported a significant history of inservice noise exposure including noise associated with artillery, Claymore mines, small arms fire, and improvised explosive devices.  He then denied any significant post-service occupational noise exposure, but reported working in a factory for 9 months and recreational noise exposure in the form of jet skis and boats.  When asked about the date and circumstance of onset with regard to his tinnitus, the Veteran was unable to provide such information.  An audiological examination demonstrated that his puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
60
65
LEFT
10
10
5
25
55

Based on these findings, the examiner determined that the Veteran's average right ear puretone threshold was 39 and his average left ear puretone threshold was 24.  Speech recognition testing using the Maryland CNC word list resulted in a score of 98 percent, bilaterally.  The diagnosis was moderately-severe right ear sensorineural hearing loss, and moderate left ear sensorineural hearing loss.  The examiner then opined:

[The] Veteran had normal hearing acuity for each ear at separation exam[ination].  Furthermore, there is no evidence of a Standard Threshold Shift for either ear when Separation exam[ination] is compared to results obtained at Entrance Exam[ination].  [Service medical records] provide no documentation of tinnitus reported during the [V]eteran's military service.  Based upon the above, [this] examiner concludes:  Veteran's hearing loss and tinnitus are less likely as not the result of military noise exposure.

In December 2007, the Veteran asserted that the only acoustic trauma that he had ever experienced was during his active duty service, specifically when he sustained the fragment wounds to his anterior left hip.  He claimed that he was unable to hear with his left ear during his inservice hospitalization, and that he discussed this issue with doctors both in the Republic of Vietnam and Japan.

According to his Form DD 214, the Veteran's awards and decorations include a Purple Heart and a Combat Infantryman's Badge.  Further, as discussed above, his service treatment records demonstrated that he sustained fragment wounds to his anterior left hip.  As such, the Veteran clearly was exposed in service to acoustic trauma.  See also Charles v. Principi, 16 Vet. App. 370, 374   (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The salient issue herein is, thus, whether the Veteran's current bilateral hearing loss and/or tinnitus is/are etiologically related to the inservice exposure to acoustic trauma.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(certain disabilities are not conditions capable of lay diagnosis). 

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006). 

The Board finds that the Veteran's statements as to decreased inservice hearing acuity to be competent; however, the Board also finds that such statements are not credible.  In December 2007, the Veteran asserted that he was only ever exposed to acoustic trauma during his active duty service, specifically when he triggered the booby trap or land mine that resulted in anterior left hip fragment wounds.  The Veteran also asserted that he experienced left ear hearing loss as a result of this incident, and that he discussed this symptom with various doctors during his inservice hospitalization.  However, the treatment records associated with the Veteran's hospitalization did not reflect complaints of or treatment for hearing loss or tinnitus.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board points out that the provisions of 38 U.S.C.A. § 1154(b) do not serve in this case to establish that he did offer such complaints, as the actual records of the hospitalization are on file.  Moreover, the Veteran's service treatment records did not otherwise demonstrate complaints of, treatment for, or a diagnosis of bilateral hearing loss or tinnitus.  Further, the Veteran specifically denied then or ever experiencing ear trouble or hearing loss upon his active service discharge.  Significantly, upon separation, an audiological evaluation, which included an assessment of his puretone thresholds, demonstrated normal hearing.  Although VA has conceded inservice exposure to acoustic trauma, his assertions of inservice hearing loss and/or tinnitus conflicted with his service treatment records and his inservice denials of symptoms.  As such, the Board finds the Veteran's assertions of inservice hearing loss and/or tinnitus not credible.

The Veteran did not assert, nor did the evidence of record support finding that he continuously experienced bilateral hearing loss or tinnitus since the inservice noise exposure.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999) (holding that continuity of symptomatology may be established if a veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology).  Post-service records failed to document complaints, treatment, or diagnoses of bilateral hearing loss or tinnitus for decades after the Veteran was discharged from active duty service.  The first instance wherein the Veteran complained of bilateral hearing loss and/or tinnitus was his October 2006 claim.  This extensive post-service period without complaints, treatment, or diagnoses is evidence against continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

To the extent that the Veteran asserts that his current bilateral hearing loss and/or tinnitus are related to his active duty service, the Board finds that the matter of the determination of the origin of hearing loss or tinnitus, where the credible evidence first demonstrates such disorders many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377; Id.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In any event, the probative value of the Veteran's opinions are outweighed by the VA examiner's April 2007 opinion.  The examiner clearly has far more experience, training and expertise than the Veteran in the matter of the origin of hearing disorders.

The Board finds that the preponderance of the evidence is against the Veteran's service connection claims for bilateral hearing loss and tinnitus and, thus, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's appeal is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

PTSD is rated at 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF between 71-80 is assigned if symptoms are present, but are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  Additionally, such a rating is assigned when there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.

An August 2006 VA treatment report demonstrated that the Veteran ceased taking a prescription medication because he reported that it was not helping with his anxiety.  He stated that he continued to experience anxiety that was originally triggered by reading the letters he wrote his parents during his active duty service.  A mental status examination demonstrated that the Veteran was alert; oriented in all spheres; had normal speech; a full affect; a neutral mood; anxiety; logical and goal-directed thought content; no lethality; no psychosis; and intact insight and judgment.  The Veteran was prescribed a new medication.

According to a September 2006 VA treatment report, the Veteran stated that the new medication had been effective.  He was sleeping well, with no over-sedation.  He denied any current symptoms of anxiety, but that there were "breakthrough" symptoms of brief durations a couple of time.  Otherwise, the Veteran stated that he was functioning well.  A mental status examination echoed the findings from August 2006.

Later in September 2006, during individual VA treatment, the Veteran discussed the incident wherein he read the letters he wrote to his parents.  He stated that he reacted with significant crying and anxiety.  He also said that he experienced this anxiety in other aspects of his life, and that he lost interest in previously enjoyable activities.  He denied nightmares, but endorsed intrusive thoughts and some avoidance behavior.  The Veteran was scheduled to undergo a full PTSD assessment during the next session.

In October 2006, the Veteran was seen twice for an initial VA PTSD assessment interview.  During these sessions, the Veteran stated that he opened a box of letters that he had sent to his parents and was unable to hold his emotions back.  He believed that he should not have these emotions because he was able to return home following his service, while other service members were not able.  He endorsed drinking three to four beers, five to six times per week for the past several years, but he did not feel as though his alcohol use negatively impacted his life.  He denied significant drug use.  He reported that his first marriage, which lasted 20 years, produced two children with whom he maintained close relationships.  He also endorsed having a cordial relationship with his ex-spouse.  He denied any PTSD symptoms played a role in their divorce, claiming that they grew to be "different people."  The Veteran stated that he re-married in 1999, but that he and his second spouse had cohabitated for 20 years.  He and his second spouse did not have children.  With respect to post-service employment, the Veteran stated that he worked for the United States Postal Service for over 33 years and that he was due to retire within the next 2 or 3 years.  He stated that this was the only job he ever had, enjoyed it very much, and considered himself lucky to get the job subsequent to his active duty service.  The Veteran denied any legal trouble.  He endorsed enjoyment with working on and racing cars, but that he had not engage in that hobby for several years because it was too much work and expensive, and because of a lack of interest.  He also reported taking part in activities at veteran service organizations, but that this now triggered memories of his service.  The examiner then reviewed the Veteran's inservice experiences.  A PTSD assessment demonstrated the following symptoms:  recurrent, intrusive thoughts; stress triggered by stimuli associated with inservice experiences; reported "panic attack"; anxiety; distractibility or difficulty concentrating; dislike of crowds/being in public; avoidance behavior; feelings of being detached from others; hypervigilance; an exaggerated startle response; and irritability.  The diagnosis was PTSD, chronic, mild, with a GAF score of 75.

During a November 2006 individual VA therapy session, the Veteran reported that his symptoms were less severe since the previous session.  A mental status examination demonstrated that the Veteran was appropriately dressed and that his personal appearance was appropriate.  His psychomotor behavior did not include involuntary movement abnormalities.  His speech, affect, and thought processes were appropriate, while his mood was nervous.  His thought content was normal, and he denied suicidal or homicidal ideations.  The diagnosis was PTSD by history; no GAF score was assigned.

According to a December 2006 VA treatment report, the Veteran reported doing "really well" since the last session.  He reported that he attended his son's wedding.  The Veteran also reported that the biggest stressor then in his life was his uncle, who was killed during the Korean War.  The Veteran asserted that his family did not remember or celebrate his uncle's life, which he found perplexing.  The Veteran took it upon himself to honor his uncle by placing a tombstone on his grave and collecting articles from his uncle's service, such as his Purple Heart.  The diagnosis was PTSD by history.  The examiner reported some progress in reducing the frequency of the Veteran's intrusive memories; moderate improvement in anxiety reduction; and a small noticeable change in the Veteran's interpersonal effectiveness.

A February 2007 psychiatry clinical note  demonstrated that the Veteran was concerned about his inability to get up and do some activity.  Instead, the Veteran reported spending time at home watching sports and drinking beer.  A mental status examination demonstrated that the Veteran was alert and oriented; had normal speech; a full affect; a neutral mood; and his thought content was logical and goal-directed.  There was no psychosis and his insight and judgment were intact.  The Veteran reported intrusive memories.  The diagnosis was anxiety disorder, not otherwise specified, versus obsessive-compulsive disorder.

A February 2007 individual VA therapy treatment report showed that the Veteran had been successful in reducing the frequency of intrusive memories; that there was a moderate improvement in his anxiety; and that there was some noticeable change in his interpersonal effectiveness.  Despite the moderate improvement in his anxiety, the Veteran reported that he was experiencing slightly more anxiety then in the last session.  The examiner stated that the barriers to the Veteran's treatment were anxiety, avoidance, and invalidating of emotions.  A mental status examination demonstrated that the Veteran's dress and personal appearance was appropriate, as was his speech, affect, mood, and thought processes.  His thought content was deemed normal, and there was no lethality was indicated.  The diagnosis was PTSD by history.

During a March 2007 individual VA therapy session, the Veteran endorsed almost cancelling this session because he felt he was doing "quite well" these days.  When he told his spouse this thought, she encouraged him to attend the session because he had been "distant" for "quite some time."  She apparently stated that the Veteran experienced a four to five day period following each session where he functions "quite well," but that there was a decrease in functioning thereafter.  A mental status examination showed that his dress, personal appearance, speech, affect, mood, and thought process were all appropriate.  His thought content was normal; there were no involuntary movement abnormalities; and no lethality was indicated.  The diagnosis was PTSD by history.

In April 2007, the Veteran underwent a VA examination to ascertain the presence of PTSD and, if present, the severity and etiology thereof.  The Veteran denied any psychiatric treatment prior to 2006, and that his mental status markedly deteriorated after reading letters he sent his father during his active duty service.  Since starting VA psychiatric treatment, the Veteran stated that improved markedly.  He also reported that he feels well for about a week following treatment, but then gradually declines.  He stated that he almost opted to skip his last month's appointment because he had made improvements.  The examiner then reviewed the Veteran's pre-military history and the Veteran's inservice experiences.  The Veteran then discussed his post-service experiences.  Following his active duty discharge, the Veteran reported working for 9 months as a welder before securing a position with the United States Postal Service.  He stated that he worked as a letter carrier for 33 years, planned to continue to work as such for "some time," and that he liked his job.  He reportedly was married to his high school girlfriend for 21 years before their divorce.  The union produced two children:  a son and daughter.  The Veteran stated that he always had a good relationship with his son, but had problems with his daughter that were getting better.  He married his current spouse in 2000, but had been living with her since 1993.  His second marriage did not produce any children.  The Veteran stated that he had two close friends; participated in "fantasy" football leagues; and watch other sports.  He said he drank 6 to 9 beers virtually every night, but was not sure if this was a problem.  He denied assaultive behavior and suicide attempts.

A mental status examination demonstrated the following symptoms:  pleasant; cooperative; no impairment of thought process or communication; no delusions or hallucinations; fair to good eye contact; appropriate behavior; no suicidal or homicidal ideations; ability to maintain minimal personal hygiene and other activities of daily living; oriented times 3; speaking "somewhat" rapidly and talkative, often in a tangential fashion; lack of energy and "gumption"; irritability or outbursts of anger; concentration difficulties; intense psychological distress and reactivity on exposure to internal or external cue that symbolized or resembled as aspect of an inservice traumatic event; avoidance behavior; markedly diminished interest in previously enjoyable activities; feelings of detachment; sleeping difficulties; hypervigilance; and an exaggerated startle response.  The Veteran denied long and short-term memory issues; obsessive or ritualistic behavior that interferes with routine activities; and panic attacks other than when he first read the letters he wrote.  He also stated that he re-gained his appetite and re-gained the eight pounds he lost after reading the letter he sent to his parents.  The diagnosis was PTSD with a GAF score of 70.

Later in April 2007, the Veteran underwent individual VA therapy.  During this session, he reported doing well since the previous session, and stated that things had "evened out," in reference to his mood and stressors.  He endorsed fewer intrusive thoughts; less anxiety; and being better able to communicate with his father and spouse about family issues.  He reported "some" anger at work, but that this was not at an "uncommon level" or for an "uncommon reason."  The examiner remarked that this represented "noticeable" progress on the Veteran's treatment goals.  The diagnosis was PTSD by history.

According to a June 2007 individual VA therapy report, the Veteran reported that he exhausted his supply of a prescribed medication.  After not taking the medication for an extended period of time, he realized that he needed it, as he was feeling poor.  After discussing the proper method of weaning him off medication, the remainder of the session was dedicated to discussing his inservice experiences, his guilt associated with coming home after the war, and his reluctance to acknowledge his own service.  Despite this, the Veteran was functioning "quite well in global terms."  He denied any suicidal or homicidal ideations.  The diagnosis was PTSD by history.

A July 2007 psychiatry clinic note showed that the Veteran expressed a desire to cease taking prescribed medication.  A mental status examination demonstrated the following symptoms:  alertness; orientation in all spheres; normal speech; full affect; neutral mood; logical and goal-directed thought content; no lethality; no psychosis; and intact insight and judgment.  The diagnosis was depressive disorder, not otherwise specified versus PTSD.

According to an October 2007 VA doctor's note, the Veteran engaged in a trial period off his prescribed medication, which resulted in "significant withdrawal symptoms."  Throughout this trial period, the Veteran was able to remain gainfully employed despite ongoing and constant stress at work.  The Veteran was "troubled" by some of the demands placed on him and felt others were not being as attentive to detail as he would like them to be.  The Veteran expressed a willingness to consider other medications, and stated that he may retire within one year.  He stated that his spouse did not notice the Veteran experiencing any significant difficulty or irritability, but that a friend did so on a recent trip.  A mental status examination demonstrated the following symptoms:  alertness; orientation time three; casually groomed and dressed; speech within normal limits; full affect; euthymic mood; logical and goal-directed thought content; some perfectionist traits; no lethality; no psychosis; lightly increased psychomotor activity; and intact insight and judgment.  The diagnosis was PTSD with a GAF score of 75.

During a December 2007 individual VA therapy session, the Veteran discussed difficulty with interpersonal relationships.  He also discussed issues with anger, irritability, and general difficulties with anxiety, especially with change and control.  He denied suicidal or homicidal ideations.  He expressed shame concerning disclosure of his PTSD, and stated that he did not want his PTSD to be an excuse for his behavior.  A mental status examination demonstrated the following symptoms:  appropriate dress, personal appearance, speech, and thought process; anxious mood; normal thought content; no involuntary movement abnormalities; and no lethality.  The diagnosis was PTSD by history.

According to a January 2008 individual VA treatment report, the Veteran reported increased anxiety about worsening depression, which appeared to be related to two, upcoming anniversary dates.  A mental status examination echoed the findings from December 2007, with the exception of the Veteran's mood.  On this occasion, the Veteran's mood was anxious and depressed.

A February 2008 Nurse Practitioner note demonstrated that the Veteran reported that his prescribed medications have helped.  He also endorsed experiencing problems with some co-workers and getting very frustrated.  He denied suicidal and homicidal ideations.  His affect was flat and serious.  His mood was anxious.  The Veteran's speech tone and speech were both appropriate, and his thoughts were organized, logical, non-tangential, and appropriate.  There was no indication of delusions, but his behavior was characterized as nervous.  He was alert and oriented, and his concentration was adequate.  The diagnosis was anxiety disorder, not otherwise specified, rule out PTSD, and rule out obsessive-compulsive disorder.

During an April 2008 individual VA therapy session, the Veteran reported undergoing an unspecified surgical procedure that required significant time away from work.  The Veteran said he was considering retiring, but was confused about the best course of action giving his increase in symptoms.  Thus, suggesting that the Veteran was concerned about exacerbation of his PTSD symptoms during his retirement.  He reported experiencing two nightmares during this period of convalescence.  A mental status examination demonstrated appropriate dress, personal appearance, speech, affect, and thought processes.  His mood was anxious, his thought content was normal, and no lethality was indicated.  The diagnosis was PTSD by history.

According to a June 2008 psychiatry clinic note, the Veteran reported he had decreased the dosage of a particular medication to twice daily and "did fine" until he started to get irritable with co-workers.  He reverted to the previous dosage and felt better.  A mental status examination showed that the Veteran was alert; oriented in all spheres; had normal speech; demonstrated a full affect and a neutral mood; his thought content was logical and goal-directed; no lethality indicated; no psychosis; and his insight and judgment were intact.  The diagnosis was depressive disorder, not otherwise specified versus PTSD.

During an August 2008 individual VA therapy session, a mental status examination demonstrated the following symptoms:  appearance congruent with age; casual dress; neat; orderly; oriented time 4; no involuntary movements; speech rate, rhythm, volume, and tone within normal limits; affect congruent with mood; anxious mood; appropriate and goal-directed thought processes; thought content within normal limits and without cognitive or perceptual distortions; reality-based perception; hypervigilance; and no suicidal or homicidal ideations.  The examiner noted that the Veteran presented in a guarded and moderately controlled state.  Moreover, he sat with a relaxed posture, but never appeared at ease.  The Veteran stated that his most pressing at issues were anxiety and tension.  The diagnosis was PTSD with a GAF score of 72.

Two September 2008 individual VA therapy session included a mental status examination that echoed the findings from August 2008.  In the first session, the examiner stated that the Veteran remained in guarded and moderately controlled state, but that he appeared at ease.  In the second session, the Veteran presented with a relaxed posture and appeared at ease.  During both sessions, the Veteran reported increased PTSD symptoms as he was considering retiring.  The diagnosis was PTSD with GAF scores of 72 and 70.

According to a November 2008 psychiatry clinic note, there was no interval change and no complaints were offered.  The Veteran stated that he continued to work and that he was still planning to retire next summer.  He said he felt anxious as he thought about retirement and wondered how he would occupy his time.  The diagnosis was depressive disorder, not otherwise specified, versus PTSD.

Later in November 2008, a mental status examination demonstrated no change in symptoms.  The examiner stated that the Veteran was experiencing "mild" PTSD symptomatology and appeared to be "doing well at this time."  The Veteran continued to plan for his retirement after a 35-year career with the United States Postal Service, but he was rather vague and non-specific.  The diagnosis was PTSD with a GAF score of 70.

During January and February 2009 individual VA therapy sessions, the Veteran reported experiencing mild distress and was very introspective.  The examiner characterized the Veteran's PTSD symptoms as stable, but that he was struggling to be effective and less confrontational with his son.  The Veteran attributed conflict with his to his own stubbornness.  A mental status examination during each session revealed no new symptoms.  The diagnosis on both occasions was PTSD with a GAF score of 70.

According to a March 2009 individual VA therapy report, the Veteran again complained that he was experiencing limited distress due to PTSD.  He was actively planning his retirement, which resulted in him being introspective.  The examiner noted that the Veteran's PTSD symptoms had eased to a low level.  A mental status examination continued to result in the same symptoms.  The diagnosis was PTSD with a GAF score of 70.

During an April 2009 individual VA therapy session, a mental status examination produced identical results as previous examinations.  The examiner noted that the Veteran was driven by strong "black and white" thinking, had fair insight, and continued to try to understand why he behaved certain ways.  The diagnosis was PTSD with a GAF score of 65.

During two June 2009 individual VA therapy sessions, the Veteran reported experiencing much anxiety and arousal, specifically being fearful that he will "fail' at retirement.  A mental status examination did not reveal new or different symptoms.  The diagnosis was PTSD with a GAF score of 65.

During the pendency of this appeal, the Veteran was assigned GAF scores ranging from 75 to 65.  These scores indicated that the Veteran experienced transient symptoms, with no more than slight impairment in social, occupational, or school functioning, and mild symptoms, with some difficulty in social, occupational, or school functioning, but that he generally functioned pretty well and had some meaningful interpersonal relationships.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95.

Throughout the pendency of this appeal, the Veteran's PTSD was marked by appropriate dress and personal appearance; pleasantness; cooperativeness; fair to good eye contact; alertness; orientation in all spheres; ability to maintain minimal personal hygiene and other activities of daily living; appropriate behavior; no impairment of thought process or communication; no delusions or hallucinations; no suicidal or homicidal ideations; no involuntary movement abnormalities; appropriate/normal speech, but on one occasion spoke "somewhat" rapidly and often in a tangential fashion; a full, appropriate, flat, or serious affect; normal, logical, and goal-directed thought content; no psychosis; intact insight and judgment; no memory difficulties; no obsessive or ritualistic behavior that interfered with routine activities; no panic attacks; mild distress; a neutral, nervous, anxious, depressed, or euthymic mood; anxiety; intrusive thoughts or memories; avoidance behavior; distractibility or difficulty concentrating; dislike of being in public/crowds; feelings of being detached from others; hypervigilance; exaggerated startle response; irritability; sleeping difficulties; outbursts of anger; intense psychological distress and reactivity on exposure to internal or external cue that symbolized or resembled as aspect of an inservice traumatic event; markedly diminished interest in previously enjoyable activities; feelings of detachment; and nightmares on two occasions. 

Based on a longitudinal review of the evidence of record since the initial grant of service connection for PTSD, the Board finds the symptoms associated with the Veteran's service-connected PTSD did not meet the criteria for a rating in excess of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson, 12 Vet. App. at 126.  The evidence of record demonstrated once instance wherein the Veteran displayed a flattened affect, but there was no distinct period of time wherein the Veteran's PTSD was manifested by a flattened affect.  Fenderson, 12 Vet. App. at 126.  Moreover, the evidence of record did not demonstrate that the Veteran's PTSD was manifested by circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; difficulty or inability to establish and maintain effective work and social relationships; suicidal ideation; obsessional rituals that interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Consequently, the Board finds that the criteria for evaluation in excess of 30 percent for the Veteran's service-connected PTSD have not been met at any point since the initial grant of service connection.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service- connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture since the initial grant of service connection for PTSD, is not so unusual or exceptional in nature as to render the 30 percent rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  Since the initial grant of service connection, the Veteran's PTSD was manifested by appropriate dress and personal appearance; pleasantness; cooperativeness; fair to good eye contact; alertness; orientation in all spheres; ability to maintain minimal personal hygiene and other activities of daily living; appropriate behavior; no impairment of thought process or communication; no delusions or hallucinations; no suicidal or homicidal ideations; no involuntary movement abnormalities; appropriate/normal speech, but on one occasion spoke "somewhat" rapidly and often in a tangential fashion; a full, appropriate, flat, or serious affect; normal, logical, and goal-directed thought content; no psychosis; intact insight and judgment; no memory difficulties; no obsessive or ritualistic behavior that interfered with routine activities; no panic attacks; mild distress; a neutral, nervous, anxious, depressed, or euthymic mood; anxiety; intrusive thoughts or memories; avoidance behavior; distractibility or difficulty concentrating; dislike of being in public/crowds; feelings of being detached from others; hypervigilance; exaggerated startle response; irritability; sleeping difficulties; outbursts of anger; intense psychological distress and reactivity on exposure to internal or external cue that symbolized or resembled as aspect of an inservice traumatic event; markedly diminished interest in previously enjoyable activities; feelings of detachment; and nightmares on two occasions. 

Additionally, the Veteran reported that his first marriage, which lasted 20 years and produced two children with whom he maintained close relationships.  There was some evidence that the Veteran had conflicts with his children, but was working in therapy to improve his relationship with them.  During the pendency of this appeal, he reported that he attended his son's wedding.  He also endorsed having a cordial relationship with his ex-spouse.  He denied any PTSD symptoms played a role in their divorce, claiming that they grew to be "different people."  The Veteran stated that he re-married in 1999 or 2000, but that he and his second spouse had cohabitated for 20 years.  He and his second spouse did not have children.  The Veteran worked for the United States Postal Service for over 36 years following his active service discharge.  He stated that he enjoyed working for the postal service very much and that he had almost reached retirement age.  In July 2009, the Veteran stated that he contemplated forfeiting 9 percent of his retirement by retiring early.  He felt that he might not be able to handle the stress of occupation, and may become violent and end his career in a manner that could jeopardize his 36-year career.  There was no evidence that the Veteran actually retired early due to his PTSD or otherwise.  The Veteran denied any post-service legal trouble; stated that he had two close friends; participated in "fantasy" football leagues; and watch other sports.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's PTSD symptoms are more than adequately contemplated by the 30 percent disability rating.  A rating in excess of 30 percent is provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  The criteria for the initial 30 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.

Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial evaluation in excess of 30 percent at any time during the appeal period, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56; see also Fenderson, 12 Vet. App. at 126.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 30 percent for PTSD is denied.


REMAND

As discussed in the Introduction, the Veteran asserted that he was unemployable due to his service-connected PTSD.  Consequently, the Board finds that the determination of whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating for PTSD.  Rice, 22 Vet. App. at 453.  

All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased initial rating for PTSD, and was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of TDIU must be adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the 




(CONTINUED ON THE NEXT PAGE)
Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


